                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                  CAUSE NO. 1:18-CR-69 DRL-SLC

 ROBERT L. FUGATE,

                         Defendant.

                                      OPINION AND ORDER

        On October 2, 2019, Defendant Robert L. Fugate pleaded guilty before the Magistrate Judge

to the sole count of the indictment charging him with possessing with intent to distribute a controlled

substance, including 50 grams or more of methamphetamine, in violation 21 U.S.C. § 841(a)(1). ECF

52. The Magistrate Judge promptly recommended that the court accept Mr. Fugate’s guilty plea. ECF

53. Neither party objected to the Magistrate Judge’s recommendation within the 14-day period allowed

for an objection. See 28 U.S.C. § 636(b)(1)(B).

        Federal Rule of Criminal Procedure 11 governs the requirements of a valid guilty plea. United

States v. Dyer, 892 F.3d 910, 914 (7th Cir. 2018). The rule requires that a defendant both (1) give the

plea voluntarily, and (2) understand the nature of the charges against him. Id. Because the court finds

that Mr. Fugate voluntarily made the plea and understood the nature of the charges against him, the

court ADOPTS the recommendation of the Magistrate Judge and finds Mr. Fugate GUILTY of one

count of possession with intent to distribute a controlled substance, including 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

        Sentencing is scheduled for January 31, 2020 at 11:00 a.m. in Fort Wayne. Sentencing

memoranda must be filed by January 21, 2020. The court notes that ECF 54 incorrectly labels South

Bend as the sentencing location and strikes that language.
SO ORDERED.

October 21, 2019       s/ Damon R. Leichty
                       Judge, United States District Court




                   2
